Citation Nr: 1816817	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  The propriety of a reduction for the rating of service-connected prostate cancer from 100 percent disabling to 40 percent disabling, effective October 1, 2013.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.

REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel





INTRODUCTION 

The Veteran served in active duty service from March 1965 to December 1966 and from January 1967 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the VA RO that implemented a proposed reduction in the rating of the Veteran's service-connected prostate cancer from 100 percent to 40 percent, effective October 1, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure to treat the Veteran's prostate cancer occurred in or about 2005. 

2.  As of October 1, 2013, the residuals of the Veteran's service-connected prostate cancer is shown to have caused urinary leakage that requires wearing absorbent materials, which must be changed more than four times per day, but no renal dysfunction is shown. 


CONCLUSIONS OF LAW

1.  Criteria for restoration of the Veteran's 100 percent rating for prostate cancer after October 1, 2013 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7528 (2017).

2.  The criteria for a 60 percent disability rating for the Veteran's residuals of prostate cancer were met as of October 1, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially filed a claim appealing the rating decision reducing his service-connected prostate cancer disability rating from 100 percent to 40 percent effective October 1, 2013.  However, the Veteran testified that he is seeking a rating increase to 60 percent for incontinence issues and having to use absorbent protection underwear.  The Board concludes that the Veteran's prostate cancer residuals do in fact meet the criteria for a 60 percent rating.

In February 2006, the RO granted service connection for prostate cancer, evaluated as 100 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  The RO assigned an effective date of March 3, 2005.  

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.  The Veteran was notified of the RO's intent to reduce the 100 percent disability rating for the service-connected prostate cancer to 40 percent, with an effective date of December 1, 2013, by rating action dated in January 2013, which was sent accompanied by a notice letter.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  

In July 2013, he was notified of the RO's actual reduction of the 100 percent disability rating to 40 percent, effective December 1, 2013.

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the reduction was made effective no sooner than permitted by current law and regulations.  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with, or that he has had malignant neoplasms of the genitourinary system, or a local reoccurrence or metastasis, nor is there any medical evidence of record to show that he has had such manifestations of his prostate cancer on October 1, 2013.  

As such, it was appropriate to rate the Veteran on residuals of prostate cancer as of October 1, 2013.  Under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, a 100 percent rating is assignable for malignant neoplasms of the genitourinary system.  

The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  Here, the Veteran does not assert, nor the record support renal dysfunction.  As such, no further discussion of this issue is required.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  The Veteran currently receives a 40 percent rating for residuals of prostate cancer, but is seeking an increased rating.  Urine leakage is the only schedular basis for a disability rating in excess of 40 percent based on voiding dysfunction.  A disability rating of 40 percent is assigned when the urinary leakage requires wearing absorbent materials which must be changed two to four times per day, and a disability rating of 60 percent is assigned when the urinary leakage requires wearing absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  As discussed below, the record shows that the Veteran wears absorbent material that must be changed more than four times a day.  As such, a 60 percent disability rating is granted.

The Veteran is service connected for prostate cancer which was diagnosed and treated in approximately 2005 and which has been in remission for a number of years.  The Veteran has also been treated for bladder cancer, which is also in remission, but service connection was denied for the bladder cancer.

Per his oncologist, the Veteran's prostate cancer remains in remission.  The Veteran has reported experiencing problems with urine leakage and has asserted that he has been required to use protective pads that require changing multiple times per day.

For example, at his DRO hearing in December 2013, the Veteran's representative indicated that the Veteran manifested urinary frequency requiring him to use absorbent materials that he would have to change five to six times per day, but the Veteran only testified to having to change the absorbent materials about three or four times a day.

A June 2017 VA treatment record indicates that the Veteran experienced urinary incontinence requiring the use of five to six pads per day.  In a June 2017 written statement, the Veteran claimed that he uses adult protection underwear four to five times a day.  

The Veteran underwent a VA examination in July 2017 at which the examiner indicated that the Veteran had voiding dysfunction, but found that absorbent materials were not necessary, although the examiner did not explain why this was so, and did not address the fact that the Veteran was actually using absorbent materials at that time.  

In a July 2017 written statement the Veteran reported that he had increased incontinence issues and that he has to use protection underwear four or more times a day.

The Veteran submitted a medical opinion completed by a private physician in July 2017.  The physician indicated that the Veteran continued to manifest the following urinary symptoms: incontinence, frequency, urgency, hesitancy, weak urinary stream, and incomplete voiding.

The Veteran underwent another VA examination in August 2017.  The examiner indicated that the Veteran manifested voiding dysfunction requiring absorbent material which must be changed more than for times per day.

The Veteran submitted a written statement in August 2017 asserting that he had increased incontinence issues and that he had to use protective underwear five or more times a day.

Of note, the Veteran has also been treated for bladder cancer, which thankfully is also in remission.  The Board obtained a medical opinion to determine whether the Veteran's urinary problems should be attributed to his prostate cancer or to his bladder cancer, and the doctor found that the urinary problems were the result of the prostate cancer.

Given these findings, the Board concludes that the Veteran's prostate cancer was effectively in remission for a number of years following his initial treatments in 2005.  The Veteran was appropriately provided with a 100 percent rating for at least six months.  In this case, the 100 percent rating was continued for a number of years.  He was not rated on the residuals until following a VA examination, which occurred in 2013, which found the prostate cancer to be in remission with no metastatic disease or local recurrence.

While this case was procedurally styled a reduction by the RO, the fact remains that the schedular rating criteria specifically provides for a rating of a prostate cancer claim for six months following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  While the Veteran's VA examination occurred more than six months after what is now shown to be the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the Veteran was not prejudiced by this as he was provided a 100 percent rating for several additional years, despite the evidence now showing that his residuals of prostate cancer warrant a disability rating at 60 percent.

The Veteran also questioned whether the bladder cancer could have actually been prostate cancer.  The VHA opinion reported that this was clearly not the case, as the CIS would be easily distinguished from prostate cancer invading the bladder and the Veteran's PSA remained undetectable through the diagnosis and treatment of his bladder CA.  Furthermore, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Board finds the VHA physician's medical opinion probative and supported by the record.  

Accordingly, the Board finds that the reduction of the Veteran's rating from 100 percent was appropriate.

However, it is appropriate to also rate the Veteran's prostate cancer based on residuals of the disease as of October 1, 2013.  The evidence of record as discussed above shows a higher evaluation based on voiding dysfunction is warranted because the Veteran must wear absorbent materials that are changed more than four times per day.  Furthermore, the private opinions and the December 2017 VHA medical opinion supports that the Veteran's voiding dysfunction is a result of his residuals of prostate cancer.  Accordingly, a 60 percent evaluation is warranted as of October 1, 2013.

II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. However, the Veteran testified before a Decision Review Officer in December 2013 and that transcript is associated with the record.

The Veteran was also provided with VA examinations (the reports of which have been associated with the claims file), as well as a December 2017 Veterans Health Administration (VHA) medical opinion letter at the specific request of the Board, particularly to address all of the Veteran's pertinent contentions regarding whether it is possible to attribute the need to wear protective undergarments to either prostate cancer residuals or bladder cancer residuals exclusively.  Altogether, the Board finds these examinations and medical opinions to be adequate for rating purposes, as the examiners and VHA physician had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, to the extent the Veteran has objected to the adequacy of the VA examination in January 2013, the Board finds that the December 2017 VHA medical opinion fully resolved those concerns by thoroughly considering all aspects of the Veteran's claim.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Restoration of the Veteran's 100 percent rating for residuals for prostate cancer as of October 1, 2013 is denied.

A 60 percent rating for prostate cancer residuals is granted as of October 1, 2013, subject to the laws and regulations governing the award of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


